ACCEPTED
                                                                                   04-14-00675-CV
                                                                        FOURTH COURT OF APPEALS
                                                                             SAN ANTONIO, TEXAS
                                                                             2/13/2015 10:14:13 AM
                                                                                     KEITH HOTTLE
                                                                                            CLERK


                                     NO. 04-14-00675-CV

                                                             FILED IN
                                                      4th COURT OF APPEALS
                           IN THE COURT OF APPEALS     SAN ANTONIO, TEXAS
                                                      2/13/2015 10:14:13 AM
                       FOURTH COURT OF APPEALS DISTRICT
                                                          KEITH E. HOTTLE
                              SAN ANTONIO, TEXAS               Clerk




                                  JOHN MICHAEL DONOHUE,

                                                            Appellant,
                                                v.

         BANDERA COUNTY SHERIFF’S DEPARTMENT; DANIEL BUTTS, SHERIFF;
      J.J. MARTINEZ, DEPUTY; DEPUTY JOHN DOE #1; DEPUTY JOHN DOE #2; AND
       DEPUTY JOHN DOE #3, INDIVIDUALLY, JOINTLY, SEVERALLY AND IN THEIR
                              OFFICIAL CAPACITIES,

                                                           Appellees.



                 ON APPEAL FROM THE 198TH DISTRICT COURT,
                         BANDERA COUNTY, TEXAS
                  HONORABLE M. REX EMERSON, PRESIDING
                          CAUSE NO. CV-14-0000239


                          MOTION FOR EXTENSION OF TIME
                            TO FILE APPELLEES' BRIEF




Motion for Extension of Time to File Appellees’ Brief                      Page 1
TO THE HONORABLE FOURTH COURT OF APPEALS:

       Appellees respectfully present this unopposed motion to extend the time in

which to file their Appellees' Brief pursuant to Texas Rule of Appellate Procedure

38.6. In support of this motion, Appellees would show the Court as follows:

       1.     Appellees’ Brief on the Merits is due on February 19, 2015. Appellees

request an extension of time of thirty (30) days, to March 23, 2015, to file their brief.

       2.     Appellant initially filed his brief in this matter on December 15, 2014.

On January 20, 2015, Appellant filed an amended brief and, on January 26, 2015,

Appellant filed another amended brief. Based on these filings, the Court, pursuant to

the Rules of Appellate Procedure, determined that the due date for Appellees’ brief

was on February 19, 2015. However, based on the fact that Appellant filed an

amended brief on January 26, 2015, Appellees have not been allowed a full thirty-day

period to prepare their brief.

       3.     Additionally, Appellees rely on the following facts as a reasonable

explanation for the requested extension of time. Appellees’ counsel, in addition to

preparing a brief on the merits in this case, must also devote time to the following

additional matters:

              a.      preparation of Court-ordered witness list and production of
                      relevant documents on January 20, 2015 in Case No. SA-14-CV-
                      00908-FB(JWP), pending in the United States District Court for
                      the Western District of Texas, San Antonio Division;

Motion for Extension of Time to File Appellees’ Brief                              Page 2
              b.      preparation for and attendance at January 21, 2015, hearing on
                      Application for Temporary Injunction in Cause No. 12-0921,
                      pending before the 428th Judicial District;

              c.      preparation and filing of dispositive motion for summary
                      judgment, including 362 pages of exhibits, on January 22, 2015,
                      in Cause No. 08-1170-A, pending before the 207th Judicial
                      District;

              d.      preparation of Court-ordered discovery, including document
                      production, records authenticated by affidavit and medical records
                      affidavit on January 26, 2015, in Case No. SA-14-CV-00908-
                      FB(JWP), pending in the United States District Court for the
                      Western District of Texas, San Antonio Division;

              e.      preparation for and attendance at February 2, 2015, hearing in
                      Cause No. 11-1270-CV, pending before the 25th Judicial District;

              f.      preparation and filing of response to Motion to Dismiss on
                      February 3, 2015, in Cause No. 14-08-00154-CVL, pending
                      before the 218th Judicial District;

              g.      preparation and filing of appellate brief on February 5, 2015, in
                      Case No. 04-14-00651-CV, in the Fourth Court of Appeals of
                      Texas;

              h.      preparation of production objections and responses, including
                      document production due on February 5, 2015, in Case No. SA-
                      14-CA-00885-FB(JWP), pending in the United States District
                      Court for the Western District of Texas, San Antonio Division;

              i.      preparation for and attendance at February 10, 2015, hearing in
                      Cause No. 12-0921, pending before the 428th Judicial District;




Motion for Extension of Time to File Appellees’ Brief                             Page 3
              j.      preparation of Court-ordered witness list and production of
                      relevant documents on February 13, 2015 in Cause No. SA-14-
                      CA-00885-FB(JWP), pending in the United States District Court
                      for the Western District of Texas, San Antonio Division;

              k.      preparation of production objections and responses, including
                      document production due on February 16, 2015, in Case No. SA-
                      14-CA-00885-FB(JWP), pending in the United States District
                      Court for the Western District of Texas, San Antonio Division;

              l.      preparation of production objections and responses, including
                      document production due on February 16, 2015, in Case No. SA-
                      14-CA-00885-FB(JWP), pending in the United States District
                      Court for the Western District of Texas, San Antonio Division;

              m.      preparation of interrogatory objections and responses due on
                      February 16, 2015, in Case No. SA-14-CA-00885-FB(JWP),
                      pending in the United States District Court for the Western
                      District of Texas, San Antonio Division;

              n.      preparation of admission objections and responses due on
                      February 16, 2015, in Case No. SA-14-CA-00885-FB(JWP),
                      pending in the United States District Court for the Western
                      District of Texas, San Antonio Division;

              o.      preparation and filing of dispositive motion for summary
                      judgment, on February 16, 2015, in Case No. 6:13-CV-00048-C,
                      pending in the United States District Court for the Northern
                      District of Texas, Lubbock Division; and

              p.      preparation for and attendance at depositions on February 18,
                      2015 in Case No. 6:13-CV-00048, pending in the United States
                      District Court for the Northern District of Texas, Lubbock
                      Division.

       3.     Based on the fact that Appellant is incarcerated, the undersigned was

unable to confer with Appellant to determine if he was opposed to this request.

Motion for Extension of Time to File Appellees’ Brief                             Page 4
       THEREFORE, Appellees pray that this Court grant this Motion for Extension

of Time and allow Appellees until March 23, 2015, to file their Brief on the Merits.

                                                    Respectfully submitted,

                                                    MCGINNIS LOCHRIDGE
                                                    600 Congress Avenue, Suite 2100
                                                    Austin, Texas 78701
                                                    512.495.6000 (telephone)
                                                    512.505.6364 (telecopier)
                                                    mshaunessy@mcginnislaw.com
                                                    ejohnston@mcginnislaw.com


                                                    By:   /s/ Eric A. Johnston
                                                          MICHAEL SHAUNESSY
                                                          State Bar No. 18134550
                                                          ERIC JOHNSTON
                                                          State Bar No. 24070009

                                            Attorneys for Appellees Bandera County
                                            Sheriff’s Department; Daniel Butts, Sheriff,
                                            J.J. Martinez, Deputy, Deputy John Doe #1,
                                            Deputy John Doe #2, and Deputy John Doe
                                            #3




Motion for Extension of Time to File Appellees’ Brief                                 Page 5
                              CERTIFICATE OF SERVICE

       I hereby certify, by my signature below, that a true and correct copy of the
 above and foregoing has been forwarded, via certified mail, return receipt requested,
 to the following on the 13th day of February, 2015:

       Mr. John Michael Donohue,
       TDCJ # 1895073
       Duncan Unit
       1502 South 1st Street
       Diboll, Texas 75941
       Pro Se Appellant


                                                    /s/ Eric A. Johnston
                                                    Michael Shaunessy
                                                    Eric Johnston




Motion for Extension of Time to File Appellees’ Brief                          Page 6